Citation Nr: 0028549	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected right knee arthritis prior to December 15, 
1998.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected instability of the right knee from December 
12, 1997 to December 14, 1998.

3.  Entitlement to a rating in excess of 30 percent for the 
service connected status post arthroplasty of the right knee 
from February 1, 2000.

4.  Entitlement to an increased rating for the service 
connected left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1986 to July 
1988.

This appeal arises from a January 1999 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO).

The issues of entitlement to a rating in excess of 30 percent 
for the service connected status post arthroplasty of the 
right knee from February 1, 2000 and entitlement to a rating 
in excess of 20 percent for the service connected left knee 
are the subject of the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to December 15, 1998, right knee disability was 
manifested by x-ray evidence of arthritis with complaints of 
pain with movement; clinical findings did not demonstrate 
limitation of flexion worse than 30 degrees or limitation of 
extension worse than 15 degrees.

3.  From December 12, 1997 to December 14, 1998, there was 
slight impairment of the right knee, but no more, in the form 
of lateral instability.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service connected arthritis of the right 
knee prior to December 15, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 
5260, 5261 (1999).

2.  The criteria for the assignment of a rating in excess of 
10 percent for instability of the right knee from December 
12, 1997 to December 14, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.40, 4.45, 4.59, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

In April 1998, the veteran submitted a claim for an increased 
rating for bilateral knee disability due to the worsening 
nature of left and right knee disability.  He reported having 
had right knee surgery 2 weeks before.  He was no longer able 
to exercise due to knee pain.  He reported that he had been 
receiving treatment for the knees at the Milwaukee VA medical 
center.

VA outpatient records were received in June 1998 from the 
Milwaukee VAMC dating from April 1997 to April 1998.  On 
December 12, 1997, there was full range of motion of the 
right knee with crepitance.  X-rays showed severe bilateral 
knee arthritis.  In February 1998, the veteran complained 
that right knee pain was worse.  In April 1998, an 
arthroscopy with medical chondroplasty and partial 
meniscectomy of the right knee were performed.  Later in 
April 1998, an outpatient notation shows that the veteran 
still had some right knee pain when walking.  Occasionally he 
would feel the knee popping which was followed by intense 
pain.  

On VA orthopedic examination in July 1998, a history of 
constant right knee pain with the use of a flexible knee 
brace was reported.  Gradually the veteran had noticed the 
progression of right knee pain.  Around 1992, the veteran 
noticed left knee pain.  Since 1994, right knee pain had 
progressed and he needed to visit the emergency room on an 
average of once a month.  In April 1998, the veteran 
underwent an arthroscopy, chondroplasty and partial 
meniscectomy of the right knee.  Postoperatively, the veteran 
started physical therapy and used braces for the knees.  
Right knee pain was located anteromedially, laterally and 
posterolaterally.  The pain was sharp.  When walking or when 
he first stood up, the pain was 10/10.  Pain at rest was 3 to 
4/10.  There was more pain in general at the end of the day.  
Left knee pain was located anteriorly.  It was a sharp 
constant pain.  Activity created pain which was 10/10.  Left 
knee pain at rest was 4/10.  Bilateral knee x-rays had showed 
the presence of arthritis.  

Range of motion of the right knee included active extension 
to -5 degrees and flexion to 100 degrees; and passive 
extension to -5 degrees and flexion to 100 degrees.  There 
was crepitation at the patellar area.  Muscle strength was 
4/5 of the extensor and flexor muscles.  There was slight 
medial collateral ligament instability of about 7 or 8 mms.  
There was tenderness at the joint space medial and lateral to 
the tibio-femoral joint.  There was tenderness at the medial 
lateral patellofemoral joint space.  There was patellar 
dancing and crepitation at the patellofemoral joint.  There 
was slight capsular thickening of the right knee.  There was 
no tenderness or cyst of the popliteal area.  There were no 
anteroposterior drawer signs.  On examination, there was a 
varus deformity, limited range of motion and tenderness due 
to severe arthritis of the right knee.  

Total right knee replacement surgery was performed on 
December 15, 1998. 


II.  Analysis

The 20 percent evaluation for the service connected right 
knee arthritis prior to December 15, 1998 was in effect under 
Diagnostic Code (DC) 5003.  The 10 percent evaluation for the 
service connected instability of the right knee from December 
12, 1997 to December 14, 1998 was in effect under DC 5257 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part. 4.

With regard to the claim for an evaluation in excess of 20 
percent for arthritis, the Board finds the veteran's claim 
for increased compensation benefits is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Court has also 
held that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

With regard to the claim for a rating in excess of 10 percent 
for instability of the right knee, this claim arose following 
the assignment of an initial disability rating in January 
1999.  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In Fenderson v. West, 12 
Vet App 119 (1999), the Court held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  

As the claim for a higher evaluation for instability involves 
a rating assigned in connection with the grant of service 
connection, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim.  The Board also 
finds that the veteran's claim for a higher evaluation for 
instability is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) as the veteran has asserted that his 
service connected disability was worse than evaluated.  

The Board is also satisfied in this case that all relevant 
facts have been properly developed relative to both issues 
that are being adjudicated on the merits.  Accordingly, the 
Board finds that there is no further duty to assist the 
veteran in the development of these claims as mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The applicable DC's for the evaluation of the service-
connected right knee are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°..........................................................
................ 50  
Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................ 0

DC 5256 Knee, ankylosis of:  
Extremely unfavorable, in flexion at an angle of 45° or 
more...................... 60  
In flexion between 20° and 
45°..........................................................
....... 50  
In flexion between 10° and 
20°..........................................................
....... 40  Favorable angle in full extension, or in slight 
flexion between  0° and 
10°..........................................................
....................... 30

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent 
episodes  of "locking," pain, and effusion into the 
joint................................. 20

Under DC 5259, symptoms due to removal of semilunar cartilage 
of either knee warrants a 10 percent evaluation.

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(1999).

The Board will first address whether an increased rating is 
warranted for the service connected arthritis.  Under 
applicable criteria, traumatic arthritis, substantiated by X-
ray findings, is rated as degenerative arthritis.  DC 5010.  
X-rays findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  DC 5003.  A 20 percent 
rating is warranted for flexion limited to 30 degrees and a 
30 percent evaluation is warranted for flexion limited to 15 
degrees; extension limited to 15 degrees warrants a 20 
percent rating and extension limited to 20 degrees warrants a 
30 percent evaluation.  Normal range of motion of the knee 
includes 0 to 140 degrees of extension and flexion 
respectively.  38 C.F.R. § 4.71, Plate II.  

With regard to whether a higher evaluation was warranted 
under DC's 5260 and 5261 for limitation of flexion and 
extension, on the July 1998 VA examination, there was active 
and passive flexion to 100 degrees and active and passive 
extension to -5 degrees.  Therefore, limitation of extension 
was not shown at any time to be more than 15 degrees, and 
limitation of extension was not shown to be more than 30 
degrees as would be necessary to award a 30 percent 
evaluation for limitation of motion of the right knee under 
either DC 5260 or 5261.  Moreover, it has not been contended 
by the veteran nor does the medical evidence of record show 
the presence of ankylosis of the right knee as would be 
necessary for a higher evaluation under DC 5256.  

Also for consideration are the provisions of sections 4.40, 
4.45, and 4.59.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  Section 4.40 provides that as to the 
musculoskeletal system it is essential that an examination on 
which ratings are based adequately portray any functional 
loss which may be due to pain.  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  Section 
4.45 provides that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45.  Section 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology. 

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, the RO assigned a 20 percent evaluation for 
arthritis of the right knee as there was consistent evidence 
of loss of motion with use of the right knee joint.  As 
discussed above, without evidence of loss of motion to the 
extent necessary for a rating in excess of 20 percent under 
DC 5260 or 5261, there is no basis for a higher evaluation.  
In addition, the VA examiner in July 1998 did not address the 
issue of whether there was weakened movement, excessive 
fatigability or incoordination of movement of the right knee 
on active and passive movement during examination.  Inasmuch 
as the veteran underwent a total right knee replacement in 
December 1998, there is no way at this point to revisit the 
issue of whether there was additional disability pursuant to 
DeLuca prior to December 15, 1998.  Moreover, the veteran has 
not contended nor does the evidence show that he suffered 
from significant DeLuca type symptoms prior to December 1998.  

The Board now turns to the claim for a rating in excess of 10 
percent for instability of the right knee.  Under DC 5257, a 
10 percent evaluation is properly assignable for slight 
instability of the knee joint.  On VA examination in July 
1998, the examiner determined that the right knee exhibited 
slight, but no more, instability.  There is no other evidence 
of instability of the right knee during the period from 
December 1997 to December 1998.  

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent as there is no 
evidence of moderate instability of the right knee. The Board 
has also considered whether the veteran is entitled to a 
"staged" rating for his service-connected instability of the 
right knee, but finds that at no time between December 12, 
1997 and December 14, 1998 was the service-connected 
instability more than 10 percent disabling.  See Fenderson, 
supra.

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate as there is no evidence of an 
exceptional disability picture in this case.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service connected arthritis and 
instability of the right knee was adequately compensated by 
the schedular evaluations.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for the 
service connected right knee arthritis prior to December 15, 
1998 is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected instability of the right knee from December 
12, 1997 to December 14, 1998 is denied.




REMAND

The veteran contends that the RO erred by failing to award 
higher evaluations for the service connected bilateral knee 
disabilities.

With regard to the right knee, pursuant to the applicable 
diagnostic code, the minimum rating for a knee replacement 
(subsequent to the first year following implantation of the 
prosthesis) is a 30 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (1999).  In order for the 
veteran to receive a 60 percent rating under Diagnostic Code 
5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Intermediate degrees of weakness, pain 
or limitation of motion are to be rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5261, or 5262 which 
provide for evaluation of ankylosis of the knee, limitation 
of extension of the knee, and impairment of the tibia and 
fibula, respectively.  38 C.F.R. § 4.71a, Code 5055 (1999).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  In this case, the veteran has complained 
of increased bilateral knee symptoms with use.  Accordingly, 
as the veteran has complained of increased symptoms to 
include pain and limitation of motion with use of the knees, 
an additional VA orthopedic examination should be conducted 
to address the factors mandated in DeLuca.  

The Board also notes that x-rays have demonstrated the 
presence of arthritis of the left knee.  Therefore, on 
remand, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of knee disability).

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The record shows that the 
veteran underwent left knee surgery in July 2000.  
Accordingly, the veteran should be afforded an additional VA 
orthopedic examination for both knees at an appropriate point 
following the July 2000 left knee surgery.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  The 
Board also notes that a 10 percent evaluation is warranted 
for superficial, poorly nourished scars with repeated 
ulceration.  DC 7803.  A 10 percent evaluation is warranted 
for superficial scars which are tender and painful upon 
objective demonstration.  DC 7804.  Scars may be evaluated on 
the basis of any limitation of function of the body part 
involved.  DC 7805.  Accordingly, the veteran should be 
afforded a VA scar examination to determine whether a 
separate rating is warranted under any of the above DC's for 
scars which are related to the service connected knee 
disabilities.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
knee disabilities should be obtained to include records from 
the Milwaukee VAMC.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the service 
connected left and right knee 
disabilities in recent years.  
Thereafter, the RO should obtain legible 
copies of all records which have not 
already been obtained to include 
treatment records from the Milwaukee VA 
medical center from September 1999 to the 
present.  Once obtained, all evidence 
should be associated with the claims 
folder.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of left and right 
knee disability.  The claims folder must 
be made available to the examiner prior 
to the examination.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
All indicated tests must be performed to 
include complete range of motion studies.  
Normal range of motion findings should 
also be provided for the knees.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left and right knees 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

The examiner should also indicate whether 
there is evidence of slight, moderate or 
severe impairment of the left or right 
knees due to recurrent subluxation or 
lateral instability.  In relation to all 
scars which are associated with the 
service connected bilateral knee 
disabilities, the examiner should also 
indicate whether there is evidence of 
superficial, poorly nourished scars with 
repeated ulceration; superficial scars 
which are tender and painful upon 
objective demonstration; or whether a 
scar limits the functioning of the body 
part involved.  The examiner must address 
each of the above rating criteria as part 
of the written report of examination.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
and the provisions of Green, DeLuca, 
Esteban and VAOPGCPREC 23-97.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



